UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 2580 Kekaa Drive #115 Lahaina, Hawaii96761 (Name and address of agent for service) (415) 265-7167 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2011 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND May 16, 2011 Dear Fellow Shareholders: Performance highlights (March 31, 2011) The performance of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) in the six months ended March 31, 2011 was +21.45%. The performance of the Standard & Poor’s 500 Index(1) during that same period was +17.31%. The average total returns of the Reynolds Blue Chip Growth Fund for the one year and annualized 3-year, 5-year and 10-year periods through March 31, 2011 were +24.21%,+22.66%,+12.89% and +4.85%, respectively. The average total returns for the Fund’s benchmark, the Standard & Poor’s 500, for the one year and annualized 3-year, 5-year and 10-year periods through March 31, 2011 were +15.65%, +2.35%, +2.62% and +3.29%, respectively. The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. The performance of the Reynolds Blue Chip Growth Fund during the three months ended March 31, 2011 was +7.12%. The performance of the Standard & Poor’s 500 Index during that same period was +5.92%. Investment Strategy Ideally I would always invest in stocks for the long-term and have low turnover. However, it is very important to closely analyze intermediate-term potential economic cycles and resulting stock market problems or positives. In October 2007, I became increasingly concerned regarding several potential economic problems. I believed that one of these potential problems was high housing prices, and the increasingly speculative financial instruments that had evolved in this segment of the economy. As a result, I began implementing a strong “defensive investment strategy” for the Reynolds Blue Chip Growth Fund by selling equities held in the Fund and raising the cash position. The beginning of the implementation of this defensive investment strategy coincided within a few days of the intermediate top of the stock market in October 2007. I began purchasing equities for the Blue Chip Fund in March 2009, as I believed that the prices of many high quality equities had declined to attractive long-term buying ranges and the massive amount of stimulus that was being implemented worldwide would be a positive. The beginning of the implementation of this more “normal investment strategy” also coincided within a few days of the intermediate bottom of the stock market. - 1 - The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued so far in 2011, although at a slow rate. U.S. Gross Domestic Product (GDP), helped by various stimulus measures, expanded at an inflation-adjusted annual rate of 1.8% in the quarter ended March 31, 2011 and is estimated to expand at a 2.0% rate in the quarter ended June 30, 2011.U.S. GDP increased at a 3.1% rate in the quarter ended December 31, 2010; at a 2.6% rate in the quarter ended September 30, 2010; at a 1.7% rate in the quarter ended June 30, 2010; at a 3.7% rate in the quarter ended March 31, 2010, at a 5.0% rate in the quarter ended December 31, 2009; and at a 1.6% rate in the quarter ended September 30, 2009. Prior to that, the economy decreased for four consecutive quarters. The majority of economists are forecasting moderate economic growth with no double-dip recession or v-shaped recovery. For the rest of calendar 2011 the economy should be characterized by economic growth averaging 2.6%, helped by gains in consumer spending and strong gains in manufacturing demand and output. The economy will be characterized by large fiscal deficits. The Fed should complete the second round of monetary easing in June and it is forecast that they will begin raising interest rates in early 2012. There are some current and potential economic and investment negatives at the present time including: (1) economic forecasts for 2011 have recently been reduced; (2) unemployment at 9% is still high more than one and one half years after the economy started growing; (3) higher oil prices including higher gasoline prices are negatively affecting economic growth; (4) residential and commercial real estate continue to lag; (5) mortgage rates are low, but mortgage credit is still somewhat tight; (6) federal, state and localgovernment spending remains weak; (7) inflation and/or interest rates may be increasing in the future; (8) the U.S. deficit needs to be reduced; (9) the recent earthquake, tsunami and nuclear problems in Japan are negatively affecting the Japanese economy and other economies; (10) economic problems with some individual Euro-zone countries such as Greece, Portugal,Ireland and Spain which may spread to other countries; (11) debt problems in Europe may negatively affect U.S. and/or European economic growth; (12) the recent raising of interest rates by China, India and other countries could slow economic growth; and(13) political unrest in several countries in the Middle East and Northern Africa. In addition, now that global government stimulus programs of more than $2 trillion have occurred, central banks are starting to withdraw some of the stimulus and guarding against inflation. However, compared with pouring money into the economy, draining money from the economy is a much tougher job for central banks. The near term policy focus is to balance the need to maintain stable and relatively fast growth, the need to adjust the economic structure and the need to manage inflationary expectations. There are many current and potential economic and investment positives: (1) chain store sales have recently been strong; (2) manufacturing demand and output are showing strong gains; (3) business spending on equipment and software has been strong; (4) nonfarm payrolls have been increasing; (5) there has been an increase in the willingness of companies to commit capital as evidenced by the recent increase in merger and acquisition activity; (6) the economy has grown in the last seven quarters through the March 31, 2011 quarter and should continue growing in the near future; (7) manufacturing employment and payrolls have been increasing, further indicating that a recovery has taken hold; (8) growth in the service sector is gaining momentum and broadening; (9)businesses have been able to use the credit markets to strengthen their balance sheets; (10) interest rates remain low; (11) many companies recently reported better than expected quarterly earnings; (12) many companies reported revenue growth, not just earnings growth from cutting expenses in the most recent quarters; (13) recent productivity gains have been strong; (14) motor vehicle sales have recently been strong; (15) Ben Bernanke, the head of the Federal Reserve, recently predicted that some factors weighing on the economy would prove “transitory”; and (16) oil prices have recently declined. The U.S. economic recovery is being affected by a number of secular factors that are altering the pace and composition of growth. The economy in 2011 is being affected by greater prudence and less speculation in lending, the importance of exports and jobs and less leverage for consumer spending. GDP increased 2.9% in 2010 after decreasing 2.6% in calendar 2009, after no change (0.0%) in calendar 2008, and increasing 2.1% in 2007, 2.8% in 2006, 3.1% in 2005, 3.9% in 2004, 2.7% in 2003, 1.9% in 2002, 0.8% in 2001 and 3.7% in 2000. GDP is forecast to increase 2.4 % in 2011 and 2.7% in 2012. - 2 - U.S. inflation numbers have been helped in the last few years by such factors as: (1) global competition; (2) advances in technology resulting in increasing productivity; and (3) technology innovations that are helping to lower production and distribution costs.Inflation, as measured by the Consumer Price Index, increased 1.6% in 2010 after decreasing 0.3% in 2009, and increasing 3.8% in 2008, 2.9% in 2007, 3.2% in 2006, 3.4% in 2005, 2.7% in 2004, 2.3% in 2003, 1.6% in 2002, 2.8% in 2001 and 3.4% in 2000. U.S. inflation is forecast to increase 3.3% in 2011 and 3.4% in 2012. The World Economy The global economic recovery that started in mid-2009 has continued in 2011 at a solid rate. It is forecast that this expansion will continue for the next two years. The expansion today appears to be more sustainable than it was a year ago because domestic demand is strengthening in many economies and accommodative financial conditions remain largely in place in most countries. This strength in foreign economic output has led some central banks, including those of Australia, China and India, to tighten monetary policy to guard against an acceleration of inflation. Dollar weakness has led to worry in some foreign countries regarding their trade competitiveness as their currencies have strengthened. The Bank of Japan and the Brazilian government have enacted measures to attempt to slow the appreciation of their currencies. Recovery is strongest in Asia with China having the strongest growth. Other Asian countries are having strong growth rates as well. Recovery is also occurring in Latin America and Brazil. Economic growth has also returned to Western Europe, although at a slower pace than other regions. The biggest risk to Euro-zone economic growth is related to the potential sovereign government debt crises that have appeared.Europe will need significant fiscal retrenchment in the next few years which will slow their economic growth.Some developing countries in the world have been growing faster than the U.S. in the last few years.Their economies continued to grow faster than the U.S. during the most recent worldwide economic slowdown and their economies are forecast to grow faster than the U.S. in 2011. The World Economy increased 4.8% in 2010 after decreasing 0.8% in 2009 and is forecast to increase 4.0% in 2011 and 4.3% in 2012. Among “advanced economies”: (1) Japan increased 4.0% in 2010 after decreasing5.2% in 2009 and is forecast to increase 0.4% in 2011 and 2.1% in 2012; (2) the Euro-zone increased 1.7% in 2010 after decreasing 4.0% in 2009 and is forecast to increase 1.8% in 2011 and 2.2% in 2012; (3) the UnitedKingdom increased 1.3% in 2010 after decreasing 4.9% in 2009 and is forecast to increase 1.4% in 2011 and 2.2% in 2012; (4) Canada increased 3.1% in 2010 after decreasing 2.6% in 2009 and is forecast to increase 2.9% in 2011 and 3.1% in 2012; and (5) Korea increased 6.2% in 2010 after increasing 0.2% in 2009 and is forecast to increase 4.3% in 2011 and 4.4% in 2012. The biggest developing economies are many times referred to as the “BRIC” economies, which is short for Brazil, Russia, India, and China. China’s population is approximately 20% of the world’s total population of approximately 6.8 billion. Many economists believe that China has a particularly good long-term outlook. In the second quarter of 2010 China overtook Japan and became the world’s second largest economy after the U.S. It is the world’s fastest growing major economy. China was one of the first countries to show a pickup in growth as the recession was ending in 2009 and it helped to lead the world out of recession. The acceleration in China’s growth is resulting in policy makers withdrawing record fiscal and monetary stimulus. For example, bank lending has been tightened and interest rates have recently been raised several times. GDP increased 10.4% in 2010 after increasing 8.5% in 2009 and is forecast to increase 9.3% in 2011 and 9.0% in 2012. India’s population is approximately 17% of the world’s population. It is the world’s second fastest growing economy. India’s economy increased 8.4% in 2010 after increasing 6.8% in 2009 and is forecast to increase 7.4% in 2011 and 8.3% in 2012. Brazil is Latin America’s biggest economy. Brazil emerged from its first recession since 2003 in the second quarter of 2009.GDP increased 7.5% in 2010 after decreasing 0.2% in 2009 and is forecast to increase 4.5% in 2011 and 4.9% in 2012. Russia’s economy grew at 4.0% in 2010 after decreasing 7.9% in 2009 and is forecast to increase 4.3% in 2011 and 4.1% in 2012. - 3 - Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth. To the extent that some of these companies’ U.S. earnings are growing slower, this could be somewhat offset by their possible stronger foreign earnings. The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies. In addition, the Fund has investments in leading foreign headquartered companies, whose stocks or American Depositary Receipts (ADRs) trade in the United States. These ADR’s are denominated in dollars and they must use GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR. The Blue Chip Fund may hold up to 35% of its assets in ADRs. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations. A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience plus the overall economic and geopolitical environments and interest rates.The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion. In the long-term these companies build value as their earnings grow. This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(2) as of March 31, 2011 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels. Low long-term interest rates usually result in higher stock valuations for many reasons including: (1) Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. (2) Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. (3) A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. - 4 - Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC. This Fund is offered as a money market alternative to our shareholders. The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website: You can access current information about your investment holdings via our website, reynoldsfunds.com. You must first request a personal identification number (PIN) by calling our shareholder service representatives at (800) 773-9665. You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value. Additional information available (PIN number not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings and industry percentages. Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”. The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly. In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs. These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent twice a year if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January. The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds. This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. - 5 - Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged. Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder. These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment. These fees reduce a shareholder’s return. The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders. We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.reynoldsfunds.com. - 6 - Reynolds Blue Chip Growth Fund COST DISCUSSION (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2010 through March 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/10 Value 3/31/11 Period* 10/01/10-3/31/11 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.55% multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2010 and March 31, 2011). For additional information about the Directors and Officers or for a description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities, please call (800) 773-9665 and request a Statement of Additional Information. One will be mailed to you free of charge. The Statement of Additional Information is also available on the website of the Securities and Exchange Commission (the “Commission”) at http://www.sec.gov. Information on how the Fund voted proxies relating to portfolio securities is available on the Fund’s website at http://www.reynoldsfunds.com or the website of the Commission no later than August 31 for the prior 12 months ending June 30.The Fund files its complete schedule of portfolio holdings with the Commission for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available on the Commission’s website.The Fund’s Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and that information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. - 7 - Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) ASSETS: Investments in securities, at value (cost $204,625,617) $ Cash Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Payable for distribution expenses Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 4,260,163 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($249,867,894 ÷ 4,260,163 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) COMMON STOCKS — 97.7% (a) Aerospace & Defense — 1.8% BE Aerospace, Inc.* $ The Boeing Co. Embraer S.A. - SP-ADR Esterline Technologies Corp.* General Dynamics Corp. Goodrich Corp. Hexcel Corp.* Honeywell International Inc. Huntington Ingalls Industries Inc.* L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings Inc.* Teledyne Technologies Incorporated* TransDigm Group, Inc.* Triumph Group, Inc. United Technologies Corp. The accompanying notes to financial statements are an integral part of this schedule. - 8 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Air Freight & Logistics — 0.5% C. H. Robinson Worldwide, Inc. $ Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines — 0.8% Alaska Air Group, Inc.* Allegiant Travel Co. AMR Corp.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Delta Air Lines, Inc.* GOL - Linhas Aereas Inteligentes S.A. - SP-ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Lan Airlines S.A. Republic Airways Holdings Inc.* Ryanair Holdings PLC - SP-ADR Southwest Airlines Co. Tam S.A. - SP-ADR United Continental Holdings Inc.* US Airways Group, Inc.* Auto Components — 0.8% American Axle & Manufacturing Holdings, Inc.* BorgWarner, Inc.* China Automotive Systems, Inc.* Dorman Products, Inc.* The Goodyear Tire & Rubber Co. * Johnson Controls, Inc. Magna International Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles — 0.8% Ford Motor Co.* General Motors Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Toyota Motor Corp. - SP-ADR Beverages — 1.4% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Craft Brewers Alliance Inc.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Hansen Natural Corp.* Molson Coors Brewing Co. PepsiCo, Inc. Biotechnology — 1.0% Aastrom Biosciences, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes, Inc.* Amgen Inc.* Amylin Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* AVI BioPharma, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* Celgene Corp.* Cell Therapeutics, Inc.* Cephalon, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 9 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Biotechnology — 1.0% (Continued) Dendreon Corp.* $ Dynavax Technologies Corporation* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* Regeneron Pharmaceuticals, Inc.* Savient Pharmaceuticals Inc.* SciClone Pharmaceuticals, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* Vical Inc.* XOMA Ltd.* Building Products — 0.2% Armstrong World Industries, Inc. Masco Corp. Owens Corning Inc.* Capital Markets — 1.7% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Bank of New York Mellon Corp. BGC Partners, Inc. Credit Suisse Group AG - SP-ADR Deutsche Bank AG E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Golub Capital BDC Inc. Invesco Limited Janus Capital Group Inc. Jefferies Group, Inc. Lazard Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals — 3.1% Agrium Inc. Airgas, Inc. Albemarle Corporation CF Industries Holdings, Inc. China Agritech, Inc.*(b) China GengSheng Minerals Inc.* Cytec Industries Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ferro Corporation* FMC Corporation W. R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. LyondellBasell Industries N.V.* Monsanto Company The Mosaic Co. Nalco Holding Co. NewMarket Corporation Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Praxair, Inc. RPM International, Inc. The accompanying notes to financial statements are an integral part of this schedule. - 10 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Chemicals — 3.1% (Continued) The Scotts Miracle-Gro Company $ Sigma-Aldrich Corp. Solutia Inc.* Syngenta AG - SP-ADR The Valspar Corp. Yara International ASA - SP-ADR Commercial Banks — 1.0% Banco Santander S.A. - SP-ADR Bank of Hawaii Corp. Bank of Montreal Bank of Nova Scotia Barclays PLC BB&T Corp. CapitalSource Inc. CIT Group Inc.* East West Bancorp, Inc. Fifth Third Bancorp First Horizon National Corporation Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies — 0.7% Avery Dennison Corp. Consolidated Graphics, Inc.* Copart, Inc.* A.T. Cross Company* R.R. Donnelley & Sons Company IESI-BFC Ltd. Iron Mountain Incorporated Herman Miller, Inc. Pitney Bowes Inc. Republic Services, Inc. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Sykes Enterprises, Inc.* Waste Connections, Inc. Waste Management, Inc. Communications Equipment — 3.2% Acme Packet, Inc.* ADTRAN, Inc. Alcatel-Lucent - SP-ADR* Anaren, Inc.* Aruba Networks Inc.* Black Box Corporation Blue Coat Systems, Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc.* L.M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harmonic Inc.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. Ixia* JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola Mobility Holdings Inc.* Motorola Solutions, Inc.* NETGEAR, Inc.* Nokia Corp. - SP-ADR Plantronics, Inc. The accompanying notes to financial statements are an integral part of this schedule. - 11 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Communications Equipment — 3.2% (Continued) Polycom, Inc.* $ QUALCOMM, Inc. RADWARE Ltd.* Research In Motion Ltd.* Riverbed Technology, Inc.* Sierra Wireless Inc.* Sonus Networks, Inc.* Sycamore Networks, Inc. Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals — 4.3% Apple Inc.* Concurrent Computer Corporation* Dell Inc.* Electronics for Imaging, Inc.* EMC Corp.* Hewlett-Packard Co. Hutchinson Technology Inc.* International Business Machines Corp. Lexmark International, Inc.* Logitech International S. A.* NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC* Silicon Graphics International Corporation* STEC Inc.* Teradata Corp.* Western Digital Corp.* Construction & Engineering — 0.6% Chicago Bridge & Iron Company N. V.NYS Fluor Corp. Foster Wheeler AG* Jacobs Engineering Group Inc.* Quanta Services, Inc.* The Shaw Group Inc.* Construction Materials — 0.0% Vulcan Materials Company Consumer Finance — 0.5% American Express Co. Capital One Financial Corp. Discover Financial Services World Acceptance Corporation* Consumer Services – Diversified — 0.1% Coinstar, Inc.* H&R Block, Inc. New Oriental Education & Technology Group, Inc. -SP-ADR* Pre-Paid Legal Services, Inc.* Sotheby’s Containers & Packaging — 0.4% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Distributors — 0.1% Genuine Parts Co. Electric Utilities — 0.1% CPFL Energia S.A. - SP-ADR Exelon Corp Progress Energy, Inc. Westar Energy, Inc. Electrical Equipment — 1.3% A123 Systems Inc.* ABB Limited - SP-ADR The accompanying notes to financial statements are an integral part of this schedule. - 12 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Electrical Equipment — 1.3% (Continued) Babcock & Wilcox Co.* $ Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated, CL B Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Satcon Technology Corporation* Sensata Technologies Holding N.V.* A.O. Smith Corp. Thomas & Betts Corp.* Electronic Equipment, Instruments & Components — 1.6% Agilent Technologies, Inc.* Arrow Electronics, Inc.* Avnet, Inc.* AVX Corporation Brightpoint, Inc.* Coherent, Inc.* Corning Inc. Dolby Laboratories Inc.* DTS, Inc.* Fabrinet* Flextronics International Ltd.* FLIR Systems, Inc. Hitachi, Ltd. Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Mercury Computer Systems, Inc.* Molex Inc. Power-One, Inc.* Sanmina-SCI Corp.* TE Connectivity Limited Tech Data Corp.* Trimble Navigation Ltd.* Vishay Intertechnology, Inc.* Vishay Precision Group Inc.* Energy Equipment & Services — 3.2% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Dawson Geophysical Company* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* Dril-quip, Inc.* Ensco PLC - SP-ADR FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Oil States International, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Precision Drilling Corporation* Rowan Companies, Inc.* RPC, Inc. Schlumberger Ltd. Tenaris S.A. - SP-ADR Transocean Ltd.* Weatherford International Ltd.* Financial Services – Diversified — 0.6% Bank of America Corp. CBOE Holdings Inc. Citigroup Inc.* IntercontinentalExchange Inc.* JPMorgan Chase & Co. Leucadia National Corporation Moody’s Corporation The NASDAQ OMX Group, Inc* The accompanying notes to financial statements are an integral part of this schedule. - 13 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Financial Services – Diversified — 0.6% (Continued) NewStar Financial, Inc.* $ NYSE Euronext Food & Staples Retailing — 1.4% BJ’s Wholesale Club, Inc.* Costco Wholesale Corp. CVS Caremark Corp. The Great Atlantic & Pacific Tea Company, Inc.* The Kroger Co. PriceSmart, Inc. Safeway Inc. SUPERVALU Inc. United Natural Foods, Inc.* Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Winn-Dixie Stores, Inc.* Food Products — 1.4% Archer-Daniels-Midland Co. B & G Foods Inc. Bunge Limited Chiquita Brands International, Inc.* ConAgra Foods, Inc. Dean Foods Company* Diamond Foods, Inc. Dole Food Company, Inc.* Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* The Hershey Co. Hormel Foods Corporation Kellogg Co. Kraft Foods Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* Sara Lee Corp. Smithfield Foods, Inc.* The J.M. Smucker Co. TreeHouse Foods, Inc.* Tyson Foods, Inc. Unilever PLC - SP-ADR Gas Utilities — 0.2% ONEOK, Inc. Health Care Equipment & Supplies — 1.6% C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. Boston Scientific Corporation* BSD Medical Corporation* Cyberonics, Inc.* Delcath Systems Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Gen-Probe Incorporated* Haemonetics Corporation* Hologic, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Immucor, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. ResMed Inc.* Sirona Dental Systems, Inc.* Smith & Nephew PLC - SP-ADR St. Jude Medical, Inc.* Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc.* Zoll Medical Corporation* Health Care Providers & Services — 2.7% Aetna Inc. Air Methods Corporation* AMERIGROUP Corporation* AmerisourceBergen Corp. Brookdale Senior Living Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 14 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Health Care Providers & Services — 2.7% (Continued) Cardinal Health, Inc. $ CIGNA Corp. Community Health Systems Inc.* CorVel Corporation* Coventry Health Care, Inc.* DaVita, Inc.* Ensign Group, Inc. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Healthspring, Inc.* Humana Inc.* Laboratory Corporation of America Holdings* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Patterson Companies Inc. PSS World Medical, Inc.* Quest Diagnostics Inc. Rural/Metro Corp.* Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. Universal Health Services, Inc. WellCare Health Plans Inc.* WellPoint Inc. Health Care Technology — 0.3% Allscripts Healthcare Solutions, Inc.* Cerner Corp.* Quality Systems, Inc. Home Building — 0.5% Beazer Homes USA, Inc.* D.R. Horton, Inc. Gafisa S.A. - SP-ADR Hovnanian Enterprises, Inc.* KB Home Lennar Corp. Meritage Homes Corp.* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure — 3.9% 7 Days Group Holdings Ltd. - SP-ADR* BJ’s Restaurants Inc.* Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. The Cheesecake Factory Inc. * Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - SP-ADR* Darden Restaurants, Inc. Denny’s Corp.* DineEquity, Inc.* Domino’s Pizza, Inc.* Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - SP-ADR International Game Technology The accompanying notes to financial statements are an integral part of this schedule. - 15 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Hotels, Restaurants & Leisure — 3.9% (Continued) Jamba, Inc.* $ Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Marriott International Inc. McDonald’s Corp. MGM Resorts International* Panera Bread Co.* Papa John’s International, Inc.* Peet’s Coffee & Tea Inc.* P.F. Chang’s China Bistro, Inc. Royal Caribbean Cruises Ltd.* Ruby Tuesday, Inc.* Ruth’s Hospitality Group Inc.* Shuffle Master, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wendy’s/Arby’s Group, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables — 1.0% American Greetings Corporation Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc.* iRobot Corporation* La-Z-Boy Inc.* Leggett & Platt, Incorporated Mohawk Industries, Inc.* Newell Rubbermaid Inc. Panasonic Corporation SodaStream International Ltd.* Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corp. Household Products — 0.5% Church & Dwight Co., Inc. The Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corp. The Procter & Gamble Co. WD-40 Co. Independent Power Producers & Energy Traders — 0.1% Calpine Corporation* Constellation Energy Group Inc. Industrial Conglomerates — 0.7% 3M Co. General Electric Co. Koninklijke Philips Electronics N.V. NYS McDermott International, Inc.* Siemens AG - SP-ADR Textron Inc. Tyco International Ltd. Insurance — 1.4% Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* American International Group, Inc.* Aon Corporation Assurant, Inc. Berkshire Hathaway Inc. Cl B* Brown & Brown, Inc. China Life Insurance Company, Ltd. - SP-ADR The Chubb Corporation The accompanying notes to financial statements are an integral part of this schedule. - 16 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Insurance — 1.4% (Continued) Genworth Financial Inc.* $ Hartford Financial Services Group, Inc. Lincoln National Corp. Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail — 1.4% Amazon.com, Inc.* Blue Nile, Inc.* Expedia, Inc. Makemytrip Ltd.* Netflix Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* Internet Software & Services — 4.2% Akamai Technologies, Inc.* Ancestry.com, Inc.* Baidu, Inc. - SP-ADR* Digital River, Inc.* eBay Inc.* Google Inc.* IAC/InterActiveCorp* Internet Initiative Japan Inc. - SP-ADR* MercadoLibre Inc.* Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* Open Text Corporation* OpenTable, Inc.* Rackspace Hosting, Inc.* Rediff.com India Limited - SP-ADR* Saba Software, Inc.* SAVVIS, Inc.* SINA Corp.* Sohu.com Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc. VistaPrint N.V.* Yahoo! Inc.* IT Services — 1.9% Accenture PLC Acxiom Corp.* Alliance Data Systems Corporation* Automatic Data Processing, Inc. Broadridge Financial Solutions Inc. Camelot Information Systems, Inc.* CIBER, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corp. DST Systems, Inc. Fiserv, Inc.* Gartner, Inc.* The Hackett Group, Inc.* iGATE Corporation Infosys Technologies Ltd. - SP-ADR Mastercard, Inc. MAXIMUS, Inc. Paychex, Inc. Sapient Corp.* Satyam Computer Services Ltd. - SP-ADR* Unisys Corp.* VeriFone Systems, Inc.* Visa Inc. Western Union Company Leisure Equipment & Products — 0.2% Eastman Kodak Co.* Hasbro, Inc. The accompanying notes to financial statements are an integral part of this schedule. - 17 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Leisure Equipment & Products — 0.2% (Continued) Mattel, Inc. $ Sturm, Ruger & Company, Inc. Life Sciences Tools & Services — 0.7% Affymetrix, Inc.* Bruker Corp.* Illumina, Inc.* Life Technologies Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Sequenom Inc.* Waters Corp.* Machinery — 4.7% AGCO Corporation* Alamo Group Inc. Briggs & Stratton Corp. Caterpillar Inc. China Yuchai International Ltd.* CNH Global N.V.* Crane Co. Cummins Inc. Danaher Corp. Deere & Co. Donaldson Company, Inc. Dover Corporation Eaton Corp. Gardner Denver Inc. Hurco Companies, Inc.* IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Kennametal Inc. Manitowoc, Inc. Meritor, Inc.* Navistar International Corp.* Nordson Corporation Oshkosh Corp.* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Robbins & Myers, Inc. Snap-On, Inc. Terex Corp.* The Timken Company Titan International, Inc. Valmont Industries, Inc. Wabtec Corporation Marine — 0.1% DryShips Inc.* Kirby Corporation* Media — 3.0% Belo Corp.* Cablevision Systems Corporation CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp.* The Walt Disney Co. Entercom Communications Corp.* Focus Media Holding Limited - ADR* Gannett Co., Inc. Grupo Televisa S.A. - SP-ADR* IMAX Corp.* The Interpublic Group of Companies, Inc.* Lamar Advertising Co.* Liberty Global, Inc.* Liberty Media Corp. - Capital Series A* Live Nation Entertainment, Inc.* Martha Stewart Living Omnimedia, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 18 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Media — 3.0% (Continued) The McClatchy Co.* $ The McGraw-Hill Companies, Inc. Morningstar, Inc. The New York Times Co.* News Corp. Cl B Omnicom Group Inc. Regal Entertainment Group Shaw Communications, Inc. Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Viacom, Inc. Cl B Virgin Media Inc. Metals & Mining — 4.6% Agnico-Eagle Mines Ltd. AK Steel Holding Corp. Alcoa Inc. Allegheny Technologies, Inc. Aluminum Corporation of China Ltd. - SP-ADR* AngloGold Ashanti Ltd. - SP-ADR APERAM NYS ArcelorMittal NYS Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d’ Alene Mines Corp.* Commercial Metals Co. Companhia Siderurgica Nacional S.A. - SP-ADR Compass Minerals International, Inc. Eldorado Gold Corp. Freeport-McMoRan Copper & Gold Inc. Fronteer Gold, Inc.* Gammon Gold, Inc.* Gold Fields Ltd. - SP-ADR Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co.* IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* Newmont Mining Corp. Northgate Minerals Corp.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Randgold Resources Ltd.* Rare Element Resources Ltd.* Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Silvercorp Metals Inc. Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium S.A. - SP-ADR Thompson Creek Metals Company, Inc.* Titanium Metals Corp.* United States Steel Corp. Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. The accompanying notes to financial statements are an integral part of this schedule. - 19 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Multiline Retail — 1.3% Big Lots, Inc.* $ Dillard’s, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl’s Corp. Macy’s, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Retail Ventures, Inc.* Saks, Inc.* Sears Holdings Corp.* Target Corp. Tuesday Morning Corp.* Multi-Utilities — 0.1% CMS Energy Corporation Dominion Resources, Inc. NiSource Inc. Wisconsin Energy Corporation Office Electronics — 0.2% CANON INC. - SP-ADR Xerox Corp. Zebra Technologies Corporation* Oil, Gas & Consumable Fuels — 6.4% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. BP- PLC - SP-ADR BPZ Resources, Inc.* Brigham Exploration Co.* Cabot Oil & Gas Corp. Cameco Corporation Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. CNOOC Ltd. Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Devon Energy Corp. El Paso Corp. Enbridge Inc. EnCana Corp. EOG Resources, Inc. Exxon Mobil Corp. Forest Oil Corp.* Frontier Oil Corp. GeoResources, Inc.* Gulfport Energy Corporation* Hess Corp. Holly Corp. International Coal Group, Inc.* Ivanhoe Energy, Inc.* James River Coal Company* Kodiak Oil & Gas Corp.* Linn Energy LLC Marathon Oil Corp. Massey Energy Co. McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Nexen Inc. Noble Energy, Inc. Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Petroleum Development Corporation* Pioneer Natural Resources Co. Plains Exploration & Production Company* Range Resources Corp. The accompanying notes to financial statements are an integral part of this schedule. - 20 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Oil, Gas & Consumable Fuels — 6.4% (Continued) Royal Dutch Shell PLC - SP-ADR $ SandRidge Energy Inc.* Sasol Ltd. - SP-ADR Southwestern Energy Co.* Stone Energy Corporation* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* Total S.A. - SP-ADR TransGlobe Energy Corp.* Valero Energy Corp. Venoco Inc.* W&T Offshore, Inc. Western Refining, Inc.* Whiting Petroleum Corp.* The Williams Companies, Inc. Clayton Williams Energy, Inc.* Paper & Forest Products — 0.2% Buckeye Technologies Inc. P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products — 0.6% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nutri System, Inc. Weight Watchers International, Inc. Pharmaceuticals — 1.8% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bristol-Myers Squibb Co. Dr. Reddy’s Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* Generex Biotechnology Corp.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novartis AG - SP-ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Shire PLC- SP-ADR Teva Pharmaceutical Industries Ltd. Valeant Pharmaceuticals International, Inc. ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Watson Pharmaceuticals, Inc.* Professional Services — 0.6% 51job, Inc. - SP-ADR* The Dun & Bradstreet Corporation Robert Half International, Inc. IHS Inc.* Korn/Ferry International* Manpower Inc. On Assignment, Inc.* SFN Group, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 21 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Real Estate Management & Development — 0.2% CB Richard Ellis Group, Inc.* $ Jones Lang LaSalle Incorporated The St. Joe Company* Road & Rail — 1.8% Arkansas Best Corp. Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming, Inc.* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Old Dominion Freight Line, Inc.* RailAmerica Inc.* Ryder Systems, Inc. Union Pacific Corp. YRC Worldwide, Inc.* Semiconductors & Semiconductor Equipment — 4.8% Advanced Micro Devices, Inc.* Altera Corp. Amkor Technology, Inc.* Analog Devices, Inc. Applied Materials, Inc. Applied Micro Circuits Corp.* ARM Holdings PLC - SP-ADR ASM International N.V.* ASML Holding N.V. NYS Atheros Communications, Inc.* Atmel Corp.* Broadcom Corp. Canadian Solar Inc.* Cavium Networks, Inc.* Cirrus Logic, Inc.* Conexant Systems, Inc.* Cree, Inc.* Cymer, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* Entropic Communications, Inc.* Evergreen Solar, Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* GT Solar International Inc.* Integrated Device Technology, Inc.* Intel Corporation JinkoSolar Holding Company Limited - ADR* KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* Linear Technology Corporation LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Mattson Technology, Inc.* Maxim Integrated Products, Inc. MEMC Electronic Materials, Inc.* Micrel, Inc. Microchip Technology Inc. Micron Technology, Inc.* Mindspeed Technologies Inc.* MIPS Technologies, Inc.* Nanometrics Incorporated* Netlogic Microsystems Inc.* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* The accompanying notes to financial statements are an integral part of this schedule. - 22 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Semiconductors & Semiconductor Equipment — 4.8% (Continued) PMC-Sierra, Inc.* $ Rambus Inc.* Renesola Ltd. - SP-ADR* RF Micro Devices, Inc.* Semtech Corporation* Sigma Designs, Inc.* Skyworks Solutions, Inc.* Spreadtrum Communications, Inc. - SP-ADR* Standard Microsystems Corp.* Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR Teradyne, Inc.* Texas Instruments Inc. TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software — 4.8% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* AsiaInfo-Linkage Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Blackboard Inc.* BMC Software, Inc.* BSQUARE Corporation* CA, Inc. Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Ebix, Inc.* Electronic Arts Inc.* FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc.* JDA Software Group, Inc.* Lawson Software, Inc.* Magic Software Enterprises Ltd.* Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetScout Systems, Inc.* NetSuite Inc.* Nuance Communications, Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* Quest Software, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Shanda Interactive Entertainment Ltd. - SP-ADR* Solarwinds, Inc.* Solera Holdings Inc. SuccessFactors, Inc.* Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* The Ultimate Software Group, Inc.* VanceInfo Technologies Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Solar — 0.4% First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* The accompanying notes to financial statements are an integral part of this schedule. - 23 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Solar — 0.4% (Continued) Suntech Power Holdings Co., Ltd. - SP-ADR* $ Trina Solar Ltd.* Yingli Green Energy Holding Company Ltd. - SP-ADR* Specialty Retail — 4.3% Aarons, Inc. Abercrombie & Fitch Co. Advance Auto Parts, Inc. Aeropostale, Inc.* American Eagle Outfitters, Inc. Ann Inc.* Ascena Retail Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* CarMax, Inc.* Chico’s FAS, Inc. The Children’s Place Retail Stores, Inc.* Coldwater Creek Inc.* Collective Brands, Inc.* Cost Plus, Inc.* Dick’s Sporting Goods, Inc.* DSW, Inc.* Express, Inc. The Finish Line, Inc. Foot Locker, Inc. GameStop Corp.* The Gap, Inc. Guess?, Inc. The Home Depot, Inc. Hot Topic, Inc. J. Crew Group Escrow*(b) 0 Jos. A. Bank Clothiers, Inc.* Limited Brands, Inc. Lithia Motors, Inc. Lowe’s Companies, Inc. O’Reilly Automotive, Inc.* Office Depot, Inc.* OfficeMax Inc.* The Pep Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. Rent-A-Center, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Signet Jewelers Ltd.* Staples, Inc. Stein Mart, Inc. Talbots, Inc.* Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* West Marine, Inc.* Williams-Sonoma, Inc. Zale Corporation* Zumiez Inc.* Telecommunication Services – Diversified — 0.8% 8x8, Inc.* AT&T Inc. BT Group PLC - SP-ADR CenturyTel, Inc. China Unicom (Hong Kong) Ltd. - SP-ADR Chunghwa Telecom Co., Ltd. - SP-ADR City Telecom (H.K.) Ltd. - SP-ADR Frontier Communications Corporation Level 3 Communications, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 24 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) COMMON STOCKS — 97.7% (a) (Continued) Telecommunication Services – Diversified — 0.8% (Continued) Qwest Communications International Inc. $ tw telecom inc.* Verizon Communications Inc. VimpelCom Ltd. VocalTec Communications Ltd.* Windstream Corporation Telecommunication Services – Wireless — 0.7% American Tower Corp.* Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Millicom International Cellular S.A. Mobile TeleSystems - SP-ADR NII Holdings Inc.* NTT DOCOMO, Inc. - SP-ADR Sprint Nextel Corp.* Turkcell Iletisim Hizmetleri AS - SP-ADR Vivo Participacoes S.A. - SP-ADR Vodafone Group PLC - SP-ADR Textiles, Apparel & Luxury Goods — 1.6% Coach, Inc. Kenneth Cole Productions, Inc.* Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* G-III Apparel Group, Ltd.* Gildan Activewear Inc. Iconix Brand Group, Inc.* Joe’s Jeans, Inc.* The Jones Group Inc. Liz Claiborne, Inc.* Lululemon Athletica Inc.* Luxottica Group SPA - SP-ADR Steven Madden, Ltd.* NIKE, Inc. Cl B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. Skechers U.S.A., Inc.* The Timberland Co.* True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Thrifts & Mortgage Finance — 0.0% First Niagara Financial Group, Inc. NewAlliance Bancshares, Inc. Tobacco — 0.3% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors — 0.4% Fastenal Co. W.W. Grainger, Inc. TAL International Group, Inc. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Water Utilities — 0.1% American Water Works Co.,Inc. Total common stocks (cost $203,342,999) The accompanying notes to financial statements are an integral part of this schedule. - 25 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.2% (a) (Continued) REITS — 0.3% (a) Real Estate Investment Trusts — 0.3% Annaly Capital Management Inc. $ Chimera Investment Corporation Hatteras Financial Corp. Host Hotels & Resorts Inc. OMEGA Healthcare Investors, Inc. Rayonier Inc. Ventas, Inc. Weyerhaeuser Co. Total REITS (cost $862,343) WARRANTS — 0.0% (a) American International Group, Inc.,* Expiration Date - 01/19/21, Exercise Price - $45.00 70 Krispy Kreme Doughnuts, Inc.,* Expiration Date - 03/02/12, Exercise Price - $12.21 12 Total warrants (cost $47,259) PREFERRED STOCKS — 0.2% (a) Beverages — 0.1% Companhia de Bebidas das Americas Preferred - SP-ADR Commercial Banks — 0.1% Banco Bradesco S.A. - SP-ADR Bancolombia S.A. - SP-ADR Itau Unibanco Holding S.A. - SP-ADR Total preferred stocks (cost $373,016) Total investments — 98.2% (cost $204,625,617) Cash and receivables, less liabilities — 1.8% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) These securities were fair valued as determined by the adviser using procedures approved by the Board of Directors. The total fair value of China Agritech, Inc. and J. Crew Group Escrow at March 31, 2011 is $15,625 which represents 0.0% of total net assets. NYS – New York Registered Shares SP-ADR – Sponsored American Depositary Receipts The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. - 26 - Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Six Months Ending March 31, 2011 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $10,949) $ Total investment income EXPENSES: Management fees Administrative and accounting services Transfer agent fees Distribution fees Custodian fees Registration fees Professional fees Insurance expense Printing and postage expense Board of Directors fees Chief Compliance Officer fees Other expenses Net expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ending March 31, 2011 (Unaudited) and For the Year Ended September 30, 2010 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets from operations FUND SHARE ACTIVITIES: Proceeds from shares issued (2,428,700 and 1,781,997 shares, respectively) Cost of shares redeemed (571,699 and 538,546 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes accumulated net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. - 27 - Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Months Ending Years Ended September 30, March 31, 2011 PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (loss) income (a) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — — — ) — — Distributions from net realized gains — Total from distributions — — — ) — — Net asset value, end of period $ TOTAL RETURN %(1) % % %) % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses (after reimbursement) to average net assets* %(2) % Ratio of net investment (loss) income to average net assets** %)(2) %) %) %) % %) Portfolio turnover rate 13
